Citation Nr: 1023535	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-04 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for low back 
disability, claimed as secondary to right ankle disability.

2.  Entitlement to service connection for right knee 
disability, claimed as secondary to right ankle disability.

3.  Entitlement to service connection for left knee 
disability, claimed as secondary to right ankle disability.

4.  Entitlement to service connection for major depressive 
disorder, claimed as secondary to right ankle disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Punia, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1989 until March 
1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in 
Portland, Oregon, which denied the benefits sought on appeal.

The issues of entitlement to service connection for low back 
disability, right knee disability and left knee disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not diagnosed as having major depressive 
disorder.


CONCLUSION OF LAW

Major depressive disorder was not incurred in or aggravated 
by active service, and is not due to, the result of, or 
aggravated by the Veteran's service-connected right ankle 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in July 2005, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete his claim for service connection for major 
depression as secondary to a service-connected disability, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the 
Board finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.  Additional 
notice of the five elements of a service-connection claim, 
including the assignment of effective dates, was provided in 
a November 2008 letter pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  As such, the Board finds that VA has 
met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Although there was 
no readjudication of the claim subsequent to the November 
2008 notice of the evidence needed to substantiate all five 
elements of a service-connection claim, the Board finds that 
the Veteran is not prejudiced by the timing of that notice 
because no rating or effective date will be assigned given 
that service connection is being denied for major depressive 
disorder.  Furthermore, the Board finds that the Veteran has 
participated in every aspect of his appeal and has shown 
actual knowledge of the evidence necessary to substantiate 
his claim.  Consequently, the Board finds that VA met its 
obligation to notify the Veteran with respect to his claims 
on appeal and no further notice is needed.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him an examination, and obtaining a medical opinion 
as to the etiology and severity of the disability. 

In April 2010, the Veteran submitted a communication stating 
that he felt the August 2005 VA examination was inadequate.  
The Veteran reported that the examiner had a history of 
under-reporting symptoms.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2005 
examination report reflects that the examiner made his 
evaluation after consideration of the Veteran's prior medical 
history, review of the Veteran's claim file, and interview 
and self report of the Veteran.  The Board also notes that 
the August 2005 VA examination report reflects that the VA 
examiner made a diagnosis related to the Veteran's major 
depressive disorder, and provided supporting rationale for 
this opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-
24 (2007) (noting that a medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record).  Therefore, the Board 
finds that the examination is adequate and will proceed to 
adjudicate the appeal.

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the Veteran's claims file, and the Veteran 
does not contend otherwise.  The Board notes that the Veteran 
requested a personal hearing in February 2008.  A hearing was 
scheduled in April 2010, but the Veteran did not report for 
that hearing or present evidence of good cause for his 
failure to attend the hearing.  As such, the Board finds that 
the Veteran does not have an outstanding request for a 
hearing and will not be prejudiced by the Board moving 
forward to a final adjudication at this time.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  As 
such, the Board will now turn to the merits of the Veteran's 
claim.

The Veteran contends that he has major depressive disorder 
secondary to his service-connected right ankle disability.  
Specifically, he asserts that his limited mobility makes him 
depressed and anxious.  The Veteran has not identified any 
treatment for a psychiatric disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for 
the award of secondary service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Establishing service connection on a secondary basis, 
therefore, requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

As noted above, secondary service connection requires a 
showing of disability that is proximately due to, or the 
result of a service connected disease or injury.  38 C.F.R. § 
3.310.  Although § 3.310 was amended effective in October 
2006, those changes were more restrictive.  As the Veteran 
filed his claim in March 2005, the Board will only consider 
the former version of the regulation.

The Veteran's service treatment records (STRs) do not show 
complaints, findings, or treatment of major depressive 
disorder and the Veteran does not contend they would.  The 
Veteran has limited the scope of his contentions to a claim 
of secondary service connection.

There are no post-service treatment records for major 
depressive disorder, but the Veteran was afforded a VA 
examination in August 2005.  At the examination, the Veteran 
reported that he had some depression and anxiety because he 
was not able to do things due to his foot disability.  The 
Veteran stated that his foot condition interfered with his 
ability to engage in physical activities with his children 
such as sports and hiking.  The Veteran also expressed 
concern with not being able to play baseball or soccer, a 
fear of falling and dragging his foot when he walked.  He 
indicated that his mood is good at work and he enjoys his 
job.  The Veteran did not report a loss of interest in 
activities, insomnia, panic attacks or suicidal ideation.  
The Veteran's energy and concentration were adequate, and he 
reported feeling hopeful about the future.

Upon mental status examination, the examiner noted that the 
Veteran was casually dressed and neatly groomed with good 
hygiene.  The Veteran was cooperative, friendly, pleasant, 
and alert and oriented to time, place, and person.  He spoke 
in a clear fluent voice, and his mood was noted as bright.  
His affect was broad in range and congruent with thought 
content.  He engaged well socially, maintained good eye 
contact, and his thought process was coherent, logical and 
goal directed.  His long-term and short-term memories were 
intact, and attention and concentration were within normal 
limits.  It was noted that he had a good fund of knowledge, 
good judgment, and no reported no conduct issues.  Overall, 
it was noted that his cognitive functioning was grossly 
intact.  There was no evidence of impairment in reality and 
the Veteran reported no hallucinations or delusion or other 
psychotic symptoms. 

The examiner stated that the Veteran felt down whenever he 
was not able to engage in physical activities with his sons; 
however, his symptoms did not indicate depression.  The brief 
symptom inventory profile indicated that he endorsed some 
symptoms of depression, but his score was within a normative 
mean level.  The examiner noted that the Veteran did not 
report difficulty in relationships with his wife, sons, 
coworkers, and supervisors.  Moreover, the Veteran reported 
socializing with friends and being stably employed as a 
technician since 1995.  The Veteran stated that he enjoyed 
his work, was recently promoted and has no difficulty with 
job performance.  Consequently, an Axis I diagnosis was not 
rendered.  

In a service connection claim, the threshold question is 
whether the Veteran actually has the disability for which 
service connection is sought.  In the absence of proof of 
present disability, there can be no valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The requirement of a current disability may be met 
by evidence of symptomatology at the time of filing or at any 
point during the pendency of the claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007).

In reviewing the evidence in its totality, the Board finds 
that there is no medical diagnosis of an acquired psychiatric 
disorder, claimed as major depression.  The Veteran is 
certainly competent to report that he feels sad and what he 
may called "depressed" about his inability to perform 
certain activities; however, he is not competent to render a 
medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology that is not medical in nature).  
As such, the Board cannot accept the Veteran's self-diagnosis 
as competent evidence of current disability.  In the absence 
of proof of a present disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

ORDER

Service connection for major depressive disorder, claimed as 
secondary to service-connected disability, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  In this regard, the Board 
finds that the Veteran should be afforded the opportunity to 
obtain another VA examination in connection with his claims 
for a low back disability, right knee disability and left 
knee disability secondary to his service-connected right 
ankle for the reasons discussed below.

The Veteran's service treatment records do not show 
complaints, findings, or treatments for a low back 
disability, right knee disability and left knee disability 
and the Veteran does not contend they would.  There are no 
pertinent post-service clinical records associated with the 
claims file until 2005, when the Veteran underwent VA 
examination.  At the August 2005 VA examination, the examiner 
diagnosed the Veteran as having chronic lumbar strain, 
scoliosis, and bilateral patellofemoral pain syndrome of the 
knees.  Unfortunately, the examination report is inadequate 
for rating purposes as the examiner failed to provide any 
supporting rationale for his opinion that the Veteran's right 
knee, left knee and low back disabilities were not caused by 
or the result of his service-connected condition.  Moreover, 
the examiner advanced no findings as to the etiological 
relationship, if any, between these disabilities and the 
Veteran's service-connected right ankle disability.   

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides 
an examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is 
adequate if it "takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Barr, 21 Vet. App. 
at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl, 
21 Vet. App. at 123.

Considering the evidence as a whole and in an effort to fully 
assist the Veteran in developing his claims of entitlement to 
service connection for a low back disability, right knee 
disability and left knee disability, the Board finds that 
another physical examination and medical opinion are 
necessary under 38 C.F.R. § 3.159(c)(4) as the VA examination 
report does not provide an adequate rationale and does not 
address the Veteran's theory of entitlement.  Thus, a remand 
is required.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner to review 
the file and offer an opinion as to 
whether it is at least as likely as not 
that the current low back, right knee and 
left knee disabilities are causally 
related to active service; or, proximately 
due to or the result of the service-
connected right ankle disability; or, 
aggravated or worsened by the right ankle 
disability.  

The examiner should state whether it is at 
least as likely as not (50 percent 
probability or higher) that each 
disability was caused by service or was 
caused, or aggravated by, the Veteran's 
service-connected right ankle disability.  
If it is determined that the Veteran's low 
back, right knee and left knee 
disabilities were aggravated by his 
service-connected right ankle disability, 
to the extent that is possible, the 
examiner should indicate the approximate 
degree of disability or baseline before 
the onset of the aggravation.  Any opinion 
is to be accompanied by a clear rationale 
consistent with the evidence of record.  
If the examiner determines that he cannot 
respond without resorting to speculation, 
then he should explain why this is so.  

The claims file must be reviewed in 
conjunction with this request and with any 
examination that follows.

If the examiner determines that a physical 
examination is necessary, one should be 
scheduled.

2.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If the claims are denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


